Citation Nr: 1230322	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left shoulder. 

2.  Entitlement to service connection for degenerative joint disease of the right hip.

3.  Entitlement to service connection for degenerative joint disease of the left hip.

4.  Entitlement to service connection for degenerative joint disease of the right knee.

5.  Entitlement to service connection for degenerative joint disease of the left knee. 

6.  Entitlement to service connection for degenerative joint disease of the right wrist.

7.  Entitlement to service connection for degenerative joint disease of the left wrist. 

8.  Entitlement to service connection for degenerative disc disease of the cervical spine with stenosis.

9.  Entitlement to service connection for degenerative disc disease of the lumbar spine with stenosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his substantive appeal, the Veteran requested a Travel Board hearing to be conducted by a Veterans Law Judge at the RO.  However, in September 2009, the Veteran withdrew his request hearing.  Accordingly, the hearing request is deemed withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for further development and consideration.



REMAND

The Veteran asserts that his arthritis of the bilateral hips, knees, and wrists, and his left shoulder, as well as his disc disease of the cervical and lumbar spine with stenosis are the result of hard falls that he sustained while parachuting as a paratrooper during his military service.  He also contends that his left shoulder and bilateral wrist disabilities are related to the rigors of physical training in service, specifically push-ups that involved jumping high into the air and landing on his hands and wrists.

The Veteran's DD Form 214 shows receipt of a parachutist badge and a military occupational specialty of general supply specialist in his last duty assignment with the U.S. Army Company B., 1st Battalion 505th Infantry 3d.  The DD Form 214 neither confirms nor verifies service duties as paratrooper, and service personnel records are not a part of the claims folder.  Under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 VA has duty to assist Veterans by obtaining all potentially relevant evidence.  Thus, service personnel records should be obtained. 

The Board notes that the Veteran's service treatment records show some documentation of injuries that were reportedly related to parachute jumps.  For instance, there are notations of right shoulder injuries in January 1961 and November 1962 that were noted to have been sustained during parachute jumps.  With respect to the specific disabilities claimed on appeal, service records show that he complained of a sore neck and pain in his left deltoid in March 1962.  At the time, he reported that his discomfort was secondary to trauma, either to a "PLF" (i.e. parachute landing fall) or to volleyball.  He was diagnosed with a ligament sprain after x-rays showed no fracture of the cervical spine.  An April 1962 record shows that he twisted his knee; however, the record does not indicate which knee was involved.  The June 1964 service separation physical examination report is absent findings of any pertinent joint pathology.  However, a contemporaneous Report of Medical History shows the Veteran reported cramps in his legs and a painful or 'trick' shoulder. 

In August 2007, the Veteran was evaluated by a VA examiner who opined that his bilateral hips, knees, wrists, left shoulder, cervical and lumbar spine conditions could not be related to events that occurred in service without resorting to speculation.  The rationale was that the Veteran had not been treated in service for any pertinent complaints other than an episode of neck pain, and his separation physical examination was negative.

The Board finds the VA medical opinion is inadequate as it reflects an inaccurate description of the Veteran's service history.  Specifically, the examiner stated that the Veteran was not seen in service for left shoulder or knee complaints, when the service records show otherwise.  For a medical opinion to be adequate, it must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In addition, the opinion does not reflect adequate consideration of the Veteran's specific contention that he suffered impact to his joints during parachute jumps.  As noted, while his specific report of being a paratrooper has not been verified, the service records reflect contemporaneous reports of injuries from parachute jumps/ parachute landing falls.  The Veteran also reported that with respect to his neck and left shoulder, he had pain in these areas at separation with continuity since.  The opinion does not reflect adequate consideration of the Veteran's report of continuity of neck and left shoulder difficulty since service.  A medical opinion based solely on the absence of documentation in the record is inadequate, and an examiner must take into account a Veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, a new VA examination and opinion is required.

The Board notes further that the record includes two private medical opinions that suggest a causal relationship between the Veteran's reported history of parachuting and his current complaints; however, no clinical rationales were provided.  In a June 1993 letter that was received at VA in January 2008, Dr. Spuza-Milord noted the Veteran's history of multiple joint complaints in his lower back, knees, hips and wrists and indicated these were consistent with degenerative arthritis.  She indicated that his 'lower extremities symptoms' were related to probable post-traumatic arthritis 'in view of his paratrooper history when young.'  In a November 2007 statement, Dr. Krull indicated that x-rays of the Veteran's cervical spine showed traumatic arthritis that was probably from parachuting.  He also indicated that x-rays of lumbar showed osteophytes and bridging, and knee x-rays showed degenerative arthritic changes, both of which were from the trauma of parachuting.  

In light of the record, another VA examination and opinion is necessary prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with the claims folder.  All efforts to obtain these records should be documented and incorporated into the claims file.

2.  Contact the Veteran and request that he identify any and all outstanding, non-duplicative VA and private treatment records pertinent to his appeal.  Then, request that he provide, or authorize VA to obtain, these records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.

3.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his in-service parachute activities and/or injuries in service and of any post-service symptoms.  He should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating any new evidence with the claims file, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his claimed disabilities.  The claims folder, and a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current disability of the lumbar spine, cervical spine, left shoulder, and bilateral hips, knees, and wrists is causally related to the Veteran's military service.  

In answering this question, the examiner should specifically indicate whether any of the Veteran's current disabilities are consistent with the in-service parachute jumps/falls as described by the Veteran.  The examiner should note that while in-service duties as paratrooper have not been confirmed, the Veteran's service treatment records do show some documentation of injuries that were reportedly related to parachute jumps.  

Also, the examiner should specifically indicate whether the Veteran's current left shoulder and bilateral wrist disabilities are consistent with his reported rigors of physical training in service, specifically push-ups that involved jumping high into the air and landing on his hands and wrists.

Finally, the opinion(s) should also reflect consideration and discussion of the June 1993 and November 2007 private medical opinions.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, send the Veteran a Supplemental Statement of the Case, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


